DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/29/21 have been fully considered but they are not persuasive.
In regards to applicants argument regarding the newly added limitation of “wherein no read clock is between the host and the memory in the second mode, and receive, based on the second clock, data from the memory, in the second mode”.  The examiner notes for clarity in applicant’s second mode the read clock signal line still exists it has not been removed.  Applicants invention states (Para [0027]) “The host 110 (e.g., the control module 132) may be further configured to instruct the memory 150 to disable outputting the data clock RDQS, to communicate in a second mode”.  Chen et al teaches disabling outputting the DQS clock.  Para [0027]) “As another example, when SSB=0, inverter 602 turns on first multiplexer 604 and turns off second multiplexer 606 so that system clock signal CLK is allowed to pass but the DQS signal is blocked.”  Jo et al clearly teaches a first mode (figure 5) where a read clock is sent from the memory 204 to the host 202 and a second mode where no read clock is provided by the memory (Figure 1).  Jo et al just does not teach switching between these two modes.  Chen et al teaches disabling outputting of the DQS clock in the second mode.  Thus the combination teaches providing the read data clock from the memory to the host in the first mode and disabling the outputting of the read data clock from the memory to the host in the second mode.  The rejection is over the combination of Jo et al and Chen et al not over Jo et al or Chen et al alone.  .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al PN 8,423,703 in view of Chen et al PN 2015/0340071.
In regards to claims 1, 11:  Jo et al teaches a first apparatus, comprising: a host 202) configured to communicate with a memory (502) via a link (data), the host being further configured to: receive a first clock from the memory (“memory card that upon receiving the read command sends read data to the host in synchronism with a read clock signal generated within the memory card. In addition, the memory card sends the read clock signal to the host, and the host receives the read data in synchronism with the read clock signal’ Abstract), receive, based on the first clock, data from the memory (read data in synchronism with a read clock), in a first mode of a read operation (Jo et al’s invention of figure 9 also see figure 5), Jo et al also teaches a second apparatus (Prior art apparatus of figure 1) that generate a second clock (Clk), the second clock being generated independent of the first clock (apparatus of figure 1 is independent of apparatus of figure 9 or figure 5), and receive, based on the second clock, data from the memory (“For reading of data from the memory card 102 by the host 104, the host 104 sends a read 
In regards to claims 2, 12: Chen et al teaches disabling receiving the clock in the memory in response to the SSB signal.  Chen et al does not state this signal comes from the host but does state “In some embodiments, SSB can be pre-stored in non-volatile or volatile memory for use.  In other embodiments, SSB may be generated by a circuit.”  (Para [0024]) Chen et al also teaches and a command from the MCU 102/host to control the memory.  “In some embodiments, command receipt from MCU 102 and not to use a system clock signal (DQS mode).” Para [0022].   Thus it would have been obvious to have the MCU/host perform a command to pre-store the SSB value because this is the only wat for the value to be pre-stored.
Claims 3-7, 9-10, 13-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al PN 8,423,703 in view of Chen et al PN 2015/0340071 as applied to claim 2 above, and further in view of Housty PN 2011/0040902.
In regards to claims 3, 13: Jo et al has two independent clocks Jo et al does not teach training one clock based on the other clock. Housty teaches a memory and memory controller having both a clock and a data strobe and training the data strobe based on the clock (Para [0005],[0049]) “A training procedure may include synchronizing a DQS signal with the memory clock signal’ “The training procedure may also include aligning the edges of the DQS signal to those of the system clock signal’. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to train the DQS because this would have allowed for the read to be in the eye of the data.
In regards to claims 4, 14: Housty teaches adjusting a delay for the signals (Abstract).
In regards to claims 5, 15: Chen et al teaches using a multiplexer to select between the system clock mode and the DQS mode (Para [0027]).
In regards to claims 6-7, 16-17: Chen et al teaches two modes in the first enabling the CLK and disabling the DQS and in the second disabling the CLK and enabling the DQS. Chen et al disables the separate signals by activating an input of the multiplexers (Para [0027]).

In regards to claims 10, 19: Chen et al teaches a data strobe DQS.
Claims 8, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al PN 8,423,703 in view of Chen et al PN 2015/0340071 and Housty PN 2011/0040902 as applied to claim 6 above, and further in view of Gillingham et al PN 2008/0005518.
In regards to claims 8. 18, 20: Both Chen et al and Housty teaches enabling and disabling the DQS. Neither expressly states they are enabled for a data burst length. Gillingham et al teaches enabling a DQS at the beginning of a burst and disabling at the end of a burst (figure 2A and Para [0053]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to enable the DQS for the burst length because this prevents extra spurious data from being latched.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187